Citation Nr: 1233414	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  07-05 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The Veteran served on active duty from October 1955 to August 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was last remanded in November 2010 for further development.  

The issues of entitlement to service connection for coronary artery disease, tinnitus and bilateral hearing loss were also in appellate status.  However, a September 2011 rating decision granted entitlement to service connection for ischemic heart disease, tinnitus and bilateral hearing loss.  Thus, these issues are not currently in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In the August 2012 Written Brief Presentation, the Veteran's representative raised the matters of entitlement to a total disability rating for compensation based on individual unemployability (TDIU) and entitlement to service connection for erectile dysfunction, secondary to hypertension.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has reported receiving treatment from numerous providers since his separation from service.  Some records of such treatment are associated with his claims file (February 1990 hospitalization report from Druid City Hospital and VA treatment records); however, the records appear to be incomplete.  Notably, in a September 2005 VA Form 21-4142 (Authorization and Consent to Release Information), the Veteran reported that he had been treated at Druid City Hospital in the 1980's.  Furthermore, in a September 2005 statement, the Veteran reported that he started taking medication for high blood pressure in 1978 and has been taking it ever since.  He also reported being hospitalized in 1988 for regulating his blood pressure.  Unfortunately, he has not identified the providers of such treatment and it is unclear whether complete records from Druid City Hospital have been received.  The record also reflects that the Veteran receives ongoing VA treatment.  Although the records in his computerized electronic Virtual VA claims file contain updated records of his VA treatment (the most recent records in Virtual VA are dated on January 6, 2012); inasmuch as he reports ongoing VA treatment, all VA treatment records are constructively of record.  Accordingly, private treatment records and updated VA treatment records are pertinent evidence and must be secured.

Lastly, the Board finds that if any evidence is developed which shows treatment for the Veteran's hypertension or arthritis prior to 1990, the RO should take action to have the claims file reviewed and a medical opinion offered as to any causal connection between the Veteran's current hypertension and arthritis and his active duty service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify the providers of any and all treatment and/or evaluation he has received since his discharge from service for cardiovascular/high blood pressure complaints and complaints of joint pain and to provide any releases necessary for VA to secure records of any such private treatment.  The RO should secure copies of complete clinical records from all identified sources.  The Veteran must specifically provide releases for complete records of any evaluations and/or treatment he received in 1978 and 1988.  If any private provider does not respond to the RO's request for records, the Veteran should be so notified, and advised that ultimately it is his responsibility to ensure that such records are received.

2.  If and only if any evidence is developed which shows treatment for hypertension and/or arthritis prior to 1990, the RO should take action to have the claims file reviewed and a medical opinion offered by an appropriate specialist(s) as to any causal connection between the Veteran's current hypertension and/or arthritis and his active duty service.  Based upon the claims folder review, the examination results and sound medical principles, the examiner(s) should provide an opinion as to whether it is at least as likely as not (ie., a 50 percent or better probability) that the Veteran's hypertension and/or arthritis is etiologically related to service (whether it began during service, within one year from service discharge, or is otherwise etiologically related to service).  The examiner must explain the rationale for all opinions, citing to supporting factual data or medical texts/treatises (including the Prehypertension article from MayoClinic.com submitted by the Veteran's representative in August 2012), as appropriate.

3.  The RO should then review the expanded record and re-adjudicate the hypertension and osteoarthritis claims.  If either claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



